Citation Nr: 1739672	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 1976 to November 1980.  Subsequently, the Veteran also had service in the U.S. Army Reserve in the early 1980s.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Unfortunately, in December 2014 correspondence, the Board informed the Veteran that the Board was unable to produce a written transcript of the November 2014 hearing due to audio malfunctions heard throughout the testimony in the Board's Digital Audio Recording System (DARS).  On this issue, VA regulation states that in the event a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed, and the recording upon which it was based is no longer available, a claimant may request another hearing.  38 C.F.R. § 20.717(a) (2016).  As such, in December 2014 correspondence, the Board offered the Veteran the opportunity to testify at another hearing pursuant to § 20.717.  Shortly thereafter, in December 2014, the Veteran responded that he did not want another hearing.  Therefore, the Board will proceed with adjudication of the appeal.  

 In October 2015, the Board remanded the appeal to the RO for further development.  After completion of this development by the RO, the appeal has since been returned to the Board for appellate review.  Another issue previously on appeal of service connection for a traumatic brain injury (TBI), to include headaches, was granted by the RO in a February 2016 rating decision.  Thus, this particular service connection issue is no longer on appeal. 

In March 2016, the Veteran submitted a timely, formal Notice of Disagreement (VA Form 21-0958), requesting a higher initial disability rating for his service-connected TBI-related headaches.  See 38 C.F.R. § 20.201 (2016).  However, both the Veterans Benefits Management System (VBMS) and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  See e.g., March 2016 DRO letter; August 2017 VA congressional memo.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable for this particular issue.  Therefore, the higher initial rating claim for TBI-related headaches remains under the jurisdiction of the RO at this time.  The Board emphasizes that in Grantham v. Brown, the Federal Circuit clarified that downstream elements, i.e., disability rating and effective date, are not part of an appeal of the denial of service connection. 114 F.3d 1156, 1158 (Fed. Cir. 1997).

Similarly, in an October 2016 rating decision, the RO denied service connection for an acquired psychiatric disorder.  The Veteran filed an October 2016 NOD in response to the RO's denial.  However, again, the RO has acknowledged receipt of the October 2016 NOD, and VACOLS and VBMS indicate that further action is pending at the RO, such that this situation is again distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Here, the NOD has clearly been recognized by the RO.  See e.g., November 2016 DRO letter.  Therefore, the service connection claim for an acquired psychiatric disorder also remains under the jurisdiction of the RO at this time.   

Finally, after the Agency of Original Jurisdiction (AOJ) last considered the appeal in the February 2016 Supplemental Statement of the Case (SSOC), the Veteran has submitted additional medical evidence.  But since the Veteran did not request in writing that the AOJ initially review this evidence, and the Substantive Appeal in the present case was received in May 2013, which is after the February 2, 2013 effective date of the new statute, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Moreover, in March 2016, the Veteran submitted a waiver of AOJ consideration for any future additional medical evidence of record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2016).  In short, a remand to the AOJ for a new SSOC is not required here.  


FINDING OF FACT

The Veteran's current right and left foot disorders did not manifest in service or within one year thereafter and are not otherwise related to his active military service.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A left foot disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

With respect to the Veteran's appeal herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Nonetheless, the Board will discuss one salient aspect of the duty to assist in the present case.  With regard to the duty to assist, the Veteran has alleged that both the October 2012 and February 2016 VA foot examinations and opinions were inadequate.  See December 2014 representative statement; April 2015 Veteran's statement; March 2016 NOD.  At the outset, the Board acknowledges that the October 2012 VA foot examination was in fact inadequate, as the VA examiner failed to acknowledge and discuss favorable evidence in the Veteran's service treatment records (STRs) revealing the Veteran's in-service treatment for bilateral foot problems.  The Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  A VA medical examination or opinion is adequate if it is "thorough and contemporaneous," considers the veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A VA medical examination report or opinion must also "contain not only clear conclusions with supporting data[ ] but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

However, based on the confirmed inadequacy of the October 2012 VA foot examination and opinion, the Board remanded the appeal in October 2015 for a new VA foot examination and opinion.  The Veteran was therefore afforded a new VA foot examination in February 2016, and the VA examiner correctly provided a medical opinion addressing whether any current foot disorder is related to his active duty service, to include his MOS duties as an infantryman.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Once again, the Veteran alleges this VA examination and opinion was also inadequate because the Veteran asserts he did not have hammertoes all his life as suggested by the VA examiner; the VA examiner never discussed with the Veteran the specifics of his military training; and the VA examiner never discussed with the Veteran the foot problems and foot treatment he had during service.  Upon review of the February 2016 VA examination report, the Board finds the Veteran's assertions are unfounded.  The February 2016 VA examiner considered all of the Veteran's multiple foot diagnoses in the record.  The VA examiner also acknowledged and discussed the Veteran's in-service foot treatment.  The VA examiner also determined that the Veteran's current foot disorders were not related to his role as an infantryman while in the Army.  Therefore, the February 2016 VA foot examination and opinion was thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The February 2016 VA foot examination also considered the Veteran's lay assertions.  As such, there is no basis for any further VA foot examination or opinion as to these particular issues on appeal.  The February 2016 VA foot examination and opinion, in particular, is adequate.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Initially, neither the hallux valgus, calcaneal spur, hammertoes, nor tarsal tunnel disorders at issue is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply in the present case for these particular disorders.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Instead, 38 C.F.R. § 3.303(a) and (d) apply for these particular disorders.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

      A.  Veteran's Contentions

The Veteran contends that he has bilateral foot disabilities related to his physical duties as an infantryman during his period of active duty in the Army from 1976 to 1980.  He engaged in numerous road marches with heavy boots during basic training and Advanced Individual Training (AIT) in the Army, thus precipitating the onset of his foot problems.  Prior to service, he states that his STRs did not mention any preexisting foot problems, particularly at his October 1976 entrance examination.  However, he points out that after his entry into service, his STRs began to document complaints of and treatment for bilateral foot problems during service in 1976, 1977, and 1978.  Post-service, upon separation in 1980, he reflects that he continued to experience pain and numbness and tingling in both feet.  He adds that he did not receive treatment for his feet until decades after service because he did not have medical health insurance.  Instead, he relied on self-treatment by taking aspirin, using ice packs, and soaking his feet in Epsom salt on a daily basis.  But at the same time, he has stated in the record that post-service, he did tell his doctors about his foot pain, but there was no real discussion as to etiology.  Post-service, he worked as a mailman.  See September 2012 claim; December 2014 representative statement; April 2015 Veteran's statement.

	B.  Current Disability

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, beginning in 2012, VA treatment records, private treatment records, and VA foot examinations have diagnosed the Veteran with a variety of bilateral foot conditions:  hallux valgus, calcaneal spurs, hammertoes, tarsal tunnel syndrome, degenerative arthritis of the dorsal mid-foot, and bilateral S1 radiculitis.  See e.g., November 2012 private X-rays reports of the feet; February 2016 VA X-rays of the feet.  Thus, this medical evidence clearly reveals current bilateral foot disorders for the Veteran as assessed by VA and private physicians.  Therefore, the first element of service connection is clearly met.  

It follows that the Board has considered whether service connection is warranted for all of the Veteran's bilateral foot disorders identified in the record.  In this vein, VA must fully and sympathetically develop a veteran's claim to its optimum, and that requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  The Court has further held that a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  Thus, in the present decision the Board has considered whether service connection is warranted for all of the Veteran's foot diagnoses identified in the record.  	

	C.  In-service Evidence (STRs)

As to the second element of service connection, STRs do confirm treatment for bilateral foot problems.  

Initially, at his October 1976 entrance examination, the Veteran denied a history of foot problems, and no foot problems were observed upon objective examination.  Therefore, the Veteran is presumed sound at entrance for his feet.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

However, a short time into active duty, in a December 1976 STR, the Veteran first complained of left ankle pain for three to four days.  Crepitus was observed.  The Veteran was referred to podiatry and the assessment was Achilles tendonitis of the left foot.  A February 1977 STR podiatry clinic record assessed Achilles tendonitis, this time of the right foot.  A March 1977 STR podiatry clinic record noted the Veteran complaints of numbness on the lateral aspect of both feet since entering service.  The Veteran denied any history of trauma.  On examination, there was no point tenderness, and sensation was within normal limits.  The diagnosis was of Achilles tendonitis of the right foot.  The Veteran was placed on temporary profile.  An April 1977 STR recorded the Veteran's complaints of numbness of the left foot for the past three months.  He also mentioned pain when marching.  He was prescribed inlays and referred to podiatry.  A May 1977 STR disclosed the Veteran's complaints of sore feet and numbness for the past two months.  He indicated that his feet hurt when running.  He was seen for pain on the bottom of the feet.  A January 1978 STR contained the Veteran's report that he twisted his right ankle going up a flight of stairs.  On examination, he had full range of motion of his right ankle.  Finally, an April 1980 STR treatment record described left foot pain for a day; the Veteran indicated that he had twisted his left ankle.  The diagnosis was a left ankle sprain.  Swelling was observed.  The Veteran was placed on profile for three days.  Treatment included ice, elevation, and an ace wrap.  There was no examination upon separation from active duty in November 1980.  In summary, the Veteran's STRs and his post-service lay statements confirm in-service treatment for bilateral foot problems related to his training and marching as an infantryman.  

The central question in the present case is whether there is probative medical or lay evidence of a nexus or link between any of his current foot disorders and his verified in-service foot treatment and MOS duties.   

      D.  Nexus for Calcaneal Spur and Hallux Valgus

A calcaneal spur is defined as bone excrescence (abnormal outgrowth) on the lower surface of the calcaneus which frequently causes pain on walking.  The calcaneus is also called the heel bone.  See Dorland's Illustrated Medical Dictionary (31st Ed. 2007). 

A bunion is defined as an abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe.  See Dorland's Illustrated Medical Dictionary 261 (30th ed. 2003).  Hallux valgus is defined as an "angulation of the great toe away from the midline of the body (toward the other toes) [that] can be caused by bunions." Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (citing Dorland's Illustrated Medical Dictionary 244, 729 (27th ed.1988)).  

STRs did not specifically mention or diagnose hallux valgus or a calcaneal spur.  Post-service, decades after active duty, the first medical evidence of hallux valgus or a calcaneal spur stems from November 2012 private X-rays of the right and left foot.  These X-rays were interpreted to demonstrate mild hallux valgus deformity and a small posterior calcaneal spur for both feet.  It was noted the Veteran reports pain and numbness in both feet.  

There are no other post-service VA or private medical records that diagnosed these particular foot disorders.  In fact, the February 2016 VA foot examiner determined there are no calcaneal spurs or hallux valgus found on either physical or radiologic examination at that time.  The calcaneal spurs were determined to be no longer present on X-ray.  The VA examiner referred to February 2016 VA X-rays as only revealing dorsal midfoot degenerative changes consistent with age and not related to the history of previously reported calcaneal spurs.  

Regardless, the Board has considered that the requirement of a current disability is fulfilled if a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  On this issue, although in 2012 there was X-ray evidence of hallux valgus and a calcaneal spur (which appears to have subsequently resolved), there is still no probative medical evidence of record establishing a relationship between hallux valgus or a calcaneal spur and his period of active service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for hallux valgus or a calcaneal spur.  In fact, the February 2016 VA foot examiner opined that for consideration of hallux valgus and the numbness of the soles of the feet with ambulation, especially with a more rapid cadence, that resolves with rest, is consistent with neurogenic claudication associated with an aging spine.  The VA examiner further stated that claudication is noted in the Minneapolis VA notes with X-ray evidence of degenerative changes at L5-S1 which directly correlates with this area of numbness and so does the numbness in the left S1 distribution of the foot, the decreased ankle DTRs, and weakness of ankle plantar flexors.

Moreover, with regard to any allegation of continuity of symptomatology, the Federal Circuit has held that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by way of continuity of symptoms as described in § 3.303(b).  See again Walker, 708 F.3d at 1340.  In this vein, any current hallux valgus or a calcaneal spur is not listed as one of those chronic diseases, such that service connection in the present case would not be available for continuity of symptoms of hallux valgus or a calcaneal spur.  

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for hallux valgus and a calcaneal spur.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      E.  Nexus for Hammertoes

STRs did not specifically mention or diagnose hammertoes.  Post-service, decades after active duty, the first medical evidence of hammertoes stems from the diagnosis (toes 2-4) rendered at an October 2012 VA foot examination.  They were noted to be "asymptomatic."  The February 2016 VA foot examiner also diagnosed hammertoes of both feet that were "congenital."  

With regard to a nexus, there is probative medical evidence of record that clearly weighs against a relationship between his current hammertoes and any treatment or incident from his period of military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  The February 2016 VA foot examiner opined the hammertoes condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner's rationale was that the Veteran told him he had hammertoes "all his life."  But significantly, there was no notation of hammertoes in the STRS as being present or symptomatic, according to the VA examiner.  The Veteran also stated that he did ascribe their existence to any in-service event, and did not claim their onset in-service.  This February 2016 VA foot examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the probative evidence of record.  Importantly, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his hammertoes. 

After the February 2016 VA foot examination report, the Veteran submitted a March 2006 NOD in which he stated he did not have hammertoes prior to service, as assessed by the VA examiner.  The Veteran asserted hammertoes, if present prior to service or during service, would have been documented in his STR medical examinations.  The Veteran has not claimed their onset to be during service.  

In any event, both the VA examiner and the Veteran agree that there was no notation of hammertoes in the STRs as being present or symptomatic during service.  Therefore, medical clarification is not necessary to determine whether the Veteran's hammertoes condition is a congenital or developmental "disease" or "defect."  See VAOPGCPREC 82-90 (July 18, 1990); Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  Likewise, if a disease, medical clarification is not required as to whether hammertoes were aggravated by the Veteran's period of active service beyond its natural progression.  Id.  Again, this would serve no purpose as there is evidence or allegation of an in-service onset.  In fact, the Veteran's current hammertoes are described as "asymptomatic."  Finally, even if the Veteran's hammertoes is a defect, a medical opinion is not required on whether the hammertoes was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  Id.  Again, there is evidence or allegation of an in-service onset, and his current hammertoes are described as "asymptomatic," making remand for such an opinion pointless. 

VA is not required to search for evidence which, even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no potential prejudice to the Veteran in failing to secure another VA medical opinion in the present case on the issue of congenital hammertoes.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for hammertoes.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      F.  Nexus for Tarsal Tunnel Syndrome
 
Tarsal tunnel syndrome is defined as a foot disorder resulting from compression of the posterior tibial nerve or of the plantar nerves in the tarsal tunnel, causing pain, numbness, and tingling of the sole of the foot.  See Dorland's Illustrated Medical Dictionary, page 1834 (30th ed. 2003). 

Stated similarly, tarsal tunnel syndrome, according to Stedman's Medical Dictionary, 27th Edition, is a "syndrome produced by entrapment neuropathy of terminal branches of posterior tibial nerve (medial plantar, lateral plantar, and calcaneal nerves) at the ankle." 

STRs did not specifically mention or diagnose tarsal tunnel syndrome.  Post-service, decades after active duty, the first medical evidence of tarsal tunnel syndrome stems from a diagnosis rendered at an October 2012 VA foot examination.  This VA examiner found the Veteran reports his feet become numb after walking approximately two blocks, at which time he sits down and rests, but then the feeling returns again.  His medial plantar feet from the midfoot forward become numb, occurring two to three times per year.

However, the October 2016 VA foot examiner reported a negative Tinel's sign over right the tarsal tunnel, but a mild Tinel's sign on the left.  Tinel's sign is defined as a sensation of tingling, or of "pins and needles," felt in the distal extremity of a limb when percussion is made over the site of an injured nerve; it indicates a partial lesion or early regeneration in the nerve.  See Stedman's Medical Dictionary 1619 (26th ed. 1995).

The October 2016 VA foot examiner concluded that the Veteran did not in fact have a current diagnosis of tarsal tunnel syndrome.  Rather, the VA examiner stated that the Veteran's current bilateral foot numbness with walking is most consistent with neurogenic claudication associated with age and known lumbar degenerative disc disease since 2003.  The VA examiner explained that the mild left tarsal tunnel Tinel sign is due to the Veteran's S1 radiculitis associated with a known nonservice-connected lumbar condition.  "Radiculitis is inflammation of the root of a spinal nerve, especially of that portion of the root which lies between the spinal cord and the intervertebral canal."  Bierman v. Brown, 6 Vet. App. 125, 126 (1994).  Thus, the VA examiner's explanation for the Veteran's numbness symptoms in the feet was bilateral S1 radiculitis of the feet, related to his nonservice-connected lumbar condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  The Veteran's previous diagnosis of tarsal tunnel syndrome has been clarified to actually be bilateral S1 radiculitis of the feet.  In the absence of probative proof of a present disability of tarsal tunnel syndrome due to disease or injury, there can be no valid claim.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Accordingly, the Board concludes that the preponderance of the evidence is against service connection for tarsal tunnel syndrome of the feet, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      G.  Nexus for Degenerative Arthritis of the Feet and Bilateral S1 Radiculitiis

The Veteran's current degenerative arthritis of the feet and bilateral S1 radiculitis are both in fact a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d at, 1338-39.  Once again, "[r]adiculitis is inflammation of the root of a spinal nerve, especially of that portion of the root which lies between the spinal cord and the intervertebral canal."  Bierman v. Brown, 6 Vet. App. 125, 126 (1994).  Although not specifically enumerated under 38 C.F.R. § 3.309(a), radiculitis qualifies as a "chronic disease" for purposes of establishing presumptive service connection under 38 C.F.R. § 3.309(a), because "other organic diseases of the nervous system" includes peripheral nerve conditions such as radiculitis.  See M21-1, VBA Live Manual, Part III, Subpart iv, Chapter 4, Section G, Topic 1, Block d.      

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  

Service connection for certain enumerated chronic diseases may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" such as degenerative arthritis of the feet or bilateral S1 radiculitis shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease such as degenerative arthritis of the feet and bilateral S1 radiculitis in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

In addition, for chronic diseases listed in 38 C.F.R. § 3.309(a) - such as degenerative arthritis of the feet and bilateral S1 radiculitis -service connection may be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b) (2016); see Walker, 708 F.3d at 1340 (Fed. Cir. 2013) (holding that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b).  The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Walker, 708 F.3d at 1339.  Stated another way, continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

STRs did not specifically mention or diagnose degenerative arthritis of the dorsal midfoot of both feet or bilateral S1 radiculitis.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  Although degenerative arthritis of the dorsal midfoot of both feet and bilateral S1 radiculitis are each an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), neither disorder in the present case is "shown" in service.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of degenerative arthritis of the dorsal midfoot of both feet or bilateral S1 radiculitis is of record during service from 1976 to 1980.  

However, during service, the Board does acknowledge the Veteran's reported duties of his MOS as an infantryman of repeated physical training and marching in boots is credible and consistent with the places, types, and circumstances of the Veteran's service in the Army.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  These duties are not disputed.  

Post-service, there is also no probative, credible evidence of degenerative arthritis of the dorsal midfoot of both feet or bilateral S1 radiculitis within one year of discharge from the Veteran's military service in 1980.  Thus, the Veteran is not entitled to service connection for degenerative arthritis of the dorsal midfoot of both feet or bilateral S1 radiculitis on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.  

Post-service, with regard to continuity of symptomatology, the Veteran is indeed competent as a layperson to report continuous pain and numbness and tingling in both feet, both during service and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  In this regard, post-service, he has reported that he continued to experience continuous pain and numbness and tingling in both feet, but he self-medicated because he did not have health insurance to cover treatment costs.  Whenever he did visit a doctor, he would mention the foot pain, but did not discuss his earlier history of foot problems in the military.  He relied on self-treatment by taking aspirin, using ice packs, and soaking his feet in Epsom salt on a daily basis.  He asserts his VA doctors never asked him about his military history of foot problems because VA doctors are not in the habit of trying to connect any type of illness with the military because it would cost them money.  The Veteran added that he "just became aware that there were resources available to help veterans that were hurt while in the military and continued to hurt once they were discharged from the military."  See December 2014 representative statement; April 2015 Veteran's statement.

However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

The Board emphasizes that definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds the Veteran is credible in his assertion that he experienced bilateral foot and ankle pain during service from 1976 to 1980, related to his marching and physical training.  However, post-service, the Veteran's lay assertions as to continuity of symptoms for his feet are inconsistent with the totality of the evidence of record, and entitled to less probative weight.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

For example, only two years after active duty, at a November 1982 reenlistment examination for the Army Reserve, the Veteran specifically denied foot problems, and on objective examination, no foot disorders were observed at that time.  This medical evidence in 1982 directly contradicts the Veteran's latter assertions regarding continuity of symptomatology for the feet.  In addition, the Veteran stated he "just" recently became aware of the potential for VA disability benefits.  See April 2015 Veteran's statement.  But in contrast, the claims file establishes that he filed an earlier claim for service connection in 1983, only three years after active duty, for residuals of a left middle finger fracture.  The RO granted that service connection claim in a November 1983 rating decision.  Therefore, his recent assertion that he was previously unaware of VA resources for disability compensation is not accurate.  Moreover, VA and private treatment records and examinations dated in the 1980s, 1990s, and early 2000s reveal treatment for a variety of medical conditions to include the neck, hands, left knee, left hip, the arms, stomach, low back, dental disorders, eye disorders, and the shoulders.  Therefore, the Veteran's more recent assertion that he self-medicated the pain and numbness in the feet for decades because he did not have health insurance to cover treatment costs, is not credible in light of his documented medical treatment for numerous other conditions.  In other words, his lay assertion does not comport with the clinical evidence of record.  Finally, at a February 2010 VA hand examination, two and a half years prior to the Veteran filing his September 2012 disability claim for the feet, the VA examiner noted "no history of lower extremity flare-ups or effects on daily activities or employment as mail carrier."  This medical evidence in February 2010 directly contradicts the Veteran's latter assertions regarding continuity of symptomatology for the feet.

All of the post-service VA and private medical reports generated for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care at the time.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Board acknowledges it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  But importantly, the Veteran's explicit denials of lower extremity or foot problems in 1982 and 2010 VA medical records, not to mention his failure to report foot problems in various VA and private medical records in the 1980s, 1990s, and early 2000s, despite his treatment for numerous other orthopedic conditions, is persuasive evidence that he was not then experiencing continuous foot symptoms from the time of his discharge from service in 1980.  This outweighs his present recollection to the contrary.  In other words, if the Veteran was having continuous foot symptoms ever since his in-service treatment and marching duties from 1976 to 1980, common sense dictates it is highly unlikely he would fail to mention his foot symptoms on numerous occasions post-service, let alone deny their existence.  The first documented post-service complaints of foot problems are in 2012.  Thus, the Veteran's recent lay statements reporting a continuous history of symptoms of the claimed foot disability are inconsistent with past records in which he appears to have reported other existing medical conditions without mentioning any problems related to his feet.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current degenerative arthritis of the dorsal midfoot of both feet or bilateral S1 radiculitis with his period of service in the Army.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's degenerative arthritis of the dorsal midfoot of both feet and bilateral S1 radiculitis.  In fact, the first medical evidence of degenerative arthritis of the dorsal midfoot of both feet or bilateral S1 radiculitis stems from the diagnoses rendered at a February 2016 VA foot examination and accompanying February 2016 VA X-rays of the feet.  The February 2016 VA foot examiner rendered an unfavorable nexus opinion.  

The February 2016 VA foot examiner discussed the Veteran's in-service symptoms and treatment for Achilles tendinitis.  The VA examiner noted the Board's remand instructions requesting a medical opinion relating any foot disability the Veteran has to his physical duties as an infantryman.  The VA examiner assessed that the in-service Achilles tendinitis was "without residual" and "asymptomatic" at the present examination.  As to the Veteran's current degenerative arthritis of the dorsal midfoot of both feet as established by February 2016 VA X-rays of the feet, the VA examiner opined these degenerative changes of the feet are "consistent with age."  The VA examiner provided no nexus opinion to service for this disorder.  As to the Veteran's current bilateral S1 radiculitis, the VA examiner opined the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner explained that the numbness of the soles of the feet with ambulation, especially with a more rapid cadence that resolves with rest is consistent with neurogenic claudication associated with an aging lumbar spine.  The VA examiner further stated that claudication is noted in the Veteran's Minneapolis VA treatment notes with X-ray evidence of degenerative changes at L5-S1, which directly correlates with this area of numbness and so does the numbness in the left S1 distribution of the foot, the decreased ankle DTRs, and weakness of ankle plantar flexors.  The VA examiner added that the Minneapolis VA treatment notes indicate the back complaints are related to a known motor vehicle accident that occurred after the Veteran's active duty service.  The VA examiner stated that the Veteran's current bilateral foot numbness with walking is most consistent with neurogenic claudication associated with age and known lumbar degenerative disc disease since 2003.  This evidence suggests an intercurrent, post-service cause for the Veteran's bilateral foot problems.  See 38 C.F.R. § 3.303(b).  

The Board finds the February 2016 VA foot examination and opinion was thorough, adequate, supported by an explanation, based on a review of the claims folder, and supported by the probative evidence of record.  Importantly, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his feet.  This evidence weighs heavily against the service connection claim for a bilateral foot disorder.  

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for degenerative arthritis of the dorsal midfoot of both feet and bilateral S1 radiculitis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      H.  Lay Evidence of a Nexus

With regard to lay evidence, the Board acknowledges that the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is indeed competent to report the onset of problems with his feet during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, although the Veteran's assertions of in-service foot pain and numbness are clearly documented and credible, without evidence showing that he has medical training or expertise, the Veteran cannot competently opine that his currently diagnosed foot problems were caused by his military service.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Moreover, as to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  The Veteran has never indicated that any medical professional offered a nexus opinion for either of his feet.

Finally, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the February 2016 VA foot examiner, who determined that the Veteran's documented in-service foot problems were not related to his current foot diagnoses.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the February 2016 VA foot examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right foot disorder is denied. 

Service connection for a left foot disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


